Citation Nr: 1828840	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  17-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left knee arthritis, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for spinal stenosis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to September 1955.

These matters come before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida which denied a request to reopen claims of entitlement to service connection for left knee arthritis and spinal stenosis.

On the March 2017 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  However, in February 2018 the Veteran requested to withdraw the hearing request.  Since a request for hearing may be withdrawn by an appellant at any time before the hearing, the Board finds that the request for hearing has been withdrawn, and will proceed with appellate review.  38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed April 2007 rating decision denied service connection for left knee arthritis.

2.  Evidence has been received since the April 2007 rating decision that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for left knee arthritis, to include as secondary to service-connected right knee arthritis.

3.  An unappealed April 2007 rating decision denied service connection for spinal stenosis.

4.  Evidence has been received since the April 2007 rating decision that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for spinal stenosis, to include as secondary to service-connected right knee arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the April 2007 denial of service connection for left knee arthritis, and as such, the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 3.303.

2.  New and material evidence has been received since the April 2007 denial of service connection for spinal stenosis, and as such, the claim is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.   Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

In an April 2007 rating decision, the RO denied service connection for left knee arthritis, to include as secondary to service-connected right knee arthritis, based on a finding that the left knee's arthritis is rheumatoid and not traumatic like the right knee.  That decision also denied service connection for spinal stenosis, to include as secondary to service-connected right knee arthritis, based on a finding that the disability is most likely than not caused by age, prior injury, civilian work history, and family history.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in December 2013.

The pertinent evidence added to the record since the April 2007 decision includes a statement from the Veteran that as a result of right knee arthritis he was putting more strain and weight on the left knee, that left knee pain increased, and that he constantly has to bend over to massage his knee.  This newly submitted evidence of aggravation is not cumulative or redundant of the evidence previously of record.  This evidence is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current left knee arthritis and spinal stenosis for which secondary service connection may be granted, if the disabilities were aggravated by service-connected right knee arthritis.

Accordingly, new and material evidence has been received and the claims of entitlement to service connection for left knee arthritis and spinal stenosis are reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.


ORDER

New and material evidence has been presented, and the claim for service connection for left knee arthritis is reopened; the appeal is granted to this extent only.

New and material evidence has been presented, and the claim for service connection for spinal stenosis is reopened; the appeal is granted to this extent only.


REMAND

Although the further delay is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that non-service connected left knee arthritis and spinal stenosis have been aggravated as a result of service-connected right knee arthritis.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

In light of the foregoing, a VA examination is required to afford appropriate consideration to the Veteran's claims as the newly submitted evidence suggests a possible basis for satisfying the "nexus" element listed above.  Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature of the Veteran's left knee arthritis, and whether it has been aggravated beyond its natural progression as a result of right knee arthritis.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.

(a) The examiner should confirm whether the Veteran has a left knee disability.

(b) Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any left knee disability was aggravated beyond its natural progression by the Veteran's service-connected right knee arthritis.

(c) The examiner should confirm whether the Veteran has a back disability.

(b) Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any back disability found was aggravated beyond its natural progression by the Veteran's service-connected right knee arthritis.

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the medical evidence of record and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


